ITEMID: 001-108623
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF ISTVAN GABOR KOVACS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for family life)
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 5. The applicant was born in 1969 and lives in Szatymaz. When introducing the application, he was detained at Szeged Prison.
6. The applicant was arrested on 8 January 2008. From 11 January 2008 on he was detained on remand at Szeged Prison on charges of trafficking in goods subject to excise tax. On 9 October 2009 the Csongrád County Regional Court found him guilty as charged. Pursuant to the final judgment of 9 June 2010 of the Szeged Court of Appeal, he served a prison sentence of three years and six months in a strict regime at Szeged Prison. His pre-trial detention was credited against his imprisonment.
7. Szeged Prison is comprised of two separate parts: Unit I, a strict- and medium-regime facility for sentenced prisoners, and Unit II, a facility for remand prisoners. The applicant’s pre-trial detention, which is the subject matter of his complaints, took place in various cells of Unit II, and the remainder of his detention, as from 10 June 2010, in Unit I.
8. The applicant submitted that he had shared cells with an average of 16 sq metres’ ground surface with five to seven persons, not counting furniture, and could stay outside the cell only about an hour daily. He also stated that he could receive visitors for only one hour every month (an exception being his brother, who was granted three extra visits, lasting two hours on each occasion); however, he had not been at all allowed to touch his family members during these visits. Moreover, despite his requests, the prison administration had not provided him with toiletries free of charge, nor had it authorised him to possess, with a view to preparing his defence, a personal computer in his cell, although it would have had no access to internet. Lastly, he submitted that the prison had not provided him with free stationery so that he could post submissions to the authorities in charge of his criminal case pending at that time.
9. He submitted that his requests and complaints concerning the above matters and also the catering at the prison, to various instances of the penitentiary administration were to no avail. He availed himself of a formal remedy with regard to the refusal by the prison administration to authorise him to possess a personal computer in his cell. Whilst the Government submitted that Szeged Prison had been inspected by the penitentiary prosecutor once every two weeks, the applicant stated that no such visit had taken place in Unit II during his detention.
10. According to the National Penitentiary Service’s statistics available on its website, the average occupancy rate of Hungarian prisons was 118% in 2008, 124% in 2009 and 133% in 2010.
11. Section 118(1) d) of Law-Decree no. 11 of 1979 on the Execution of Sentences and Measures provides that a remand detainee is entitled to at least one visit per month.
12. Rule 25 of Szeged Prison’s House Regulations provide that a detainee is entitled to a visit of one hour every month.
13. According to Rule 34, no physical contact is allowed between a detainee and his/her visitor, unless a so-called family visit takes place in a dedicated room.
14. Rule 38 provides that family visits can be initiated by an inmate’s warden, rather than the detainee himself.
VIOLATED_ARTICLES: 3
8
VIOLATED_PARAGRAPHS: 8-1
